FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 16, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 RICHARD ALLEN WALLEN,

               Petitioner - Appellant,                   No. 10-1574
          v.                                             (D. Colorado)
 JOE ORTIZ, Executive Director,                (D.C. No. 1:06-CV-01644-PAB)
 Colorado Department of Corrections;
 JOHN SUTHERS, Attorney General of
 the State of Colorado,

               Respondents - Appellees.


                            ORDER DENYING
                     CERTIFICATE OF APPEALABILITY *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this matter. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Proceeding pro se, Colorado state prisoner Richard Allen Wallen seeks a

certificate of appealability (“COA”) to enable him to appeal the denial of his 28

U.S.C. § 2254 petition for a writ of habeas corpus. He desires to challenge his

Colorado state conviction on a charge of sexual assault, for which he received a

sentence of thirty-two years’ imprisonment. To obtain a COA, Mr. Wallen must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2); see Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). Because

Mr. Wallen has not made such a showing, we deny him a COA and dismiss this

matter.

      A prisoner may make a “substantial showing of the denial of a

constitutional right” by “showing that reasonable jurists could debate whether . . .

the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Id. at

484. Thus, when the district court has ruled on the merits of the petitioner’s

claims, he must show that “reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Id. Where the

district court ruled on procedural grounds, a COA may be granted when the

petitioner shows “that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and . . . whether

the district court was correct in its procedural ruling.” Id.




                                           -2-
      As the district court acknowledged, “the factual and procedural background

is complicated” in Mr. Wallen’s case. Order at 2. Mr. Wallen raised eight issues

before the district court, six of which he asserts in his request for a COA. Many

of the issues for which he seeks a COA involve trial court rulings relating to state

law, out of which he attempts to derive some federal constitutional issues. The

district court carefully depicted the complex history of this case, and analyzed

each of Mr. Wallen’s issues, applying the proper review standards required under

28 U.S.C. § 2254.

      In this request for a COA, Mr. Wallen largely simply reargues the issues he

presented to the district court, claiming that the district court acted improperly in

dismissing four of his claims in his habeas petition, and further arguing that the

district court erred in denying Mr. Wallen’s request for counsel and for an

evidentiary hearing. Finding nothing improper in the district court’s thorough

and thoughtful analysis of all of Mr. Wallen’s claims, and finding that the court

committed no error in its decision not to appoint counsel for Mr. Wallen and its

determination that an evidentiary hearing was unnecessary, we deny Mr. Wallen’s

request for a COA.

      For the foregoing reasons, we DENY Mr. Wallen a COA and DISMISS this

matter.

                                                ENTERED FOR THE COURT

                                                Stephen H. Anderson
                                                Circuit Judge

                                          -3-